December 18, 2008 VIA EDGAR AND UPS OVERNIGHT COURIER Mr. Chris White Branch Chief Securities and Exchange Commission Division of Corporation Finance Mail Stop Washington, D.C. 20549-7010 Re:Quicksilver Resources Inc. Form 10-K for the Fiscal Year Ended December31, 2007 Filed February 27, 2008 Form 10-Q for the Quarterly Period Ended September 30, 2008 Filed November 5, 2008 File No. 1-14837 Dear Mr. White: This memorandum sets forth the responses of Quicksilver Resources Inc. to the comments provided by the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) in its comment letter dated December 4, 2008 (the “Comment Letter”).For your convenience, we have repeated each comment of the Staff in bold type face exactly as given in the Comment Letter and set forth below such comment is our response. In those instances in which we believe that it would be appropriate to include revised or additional disclosure in our future filings in response to the Staff’s comments, we have included our proposals with respect to such additional disclosure (indicated by underlining) in this document. Mr.
